Judgment modified so as to provide that appellant be allowed twenty dollars a week for her support from March 17, 1931, and as so modified unanimously affirmed, in so far as appealed from, with costs to appellant; the arrears that shall have accrued at that rate between March seventeenth and the date of the order entered herein to be paid by respondent at the rate of an additional five dollars a week until such arrears shall have been paid. In our opinion it follows, from the decree of separation in the wife’s favor, that she is entitled to reasonable alimony. Conclusion of law numbered third is reversed and the following conclusion substituted: “ Third. That the defendant herein shall receive alimony at the rate of $20 a week.” Present — Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ.